17‐1479 
Doe v. Kogut 
 
                  UNITED STATES COURT OF APPEALS 
                      FOR THE SECOND CIRCUIT 
                                          

                        SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 9th day of January, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS,   
                   RICHARD J. SULLIVAN, 
                                       Circuit Judges, 
                   EDWARD R. KORMAN,* 
                                       District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
JANE DOE,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐1479 


  Judge Edward R. Korman, of the United States District Court for the Eastern 
*

District of New York, sitting by designation. 

                                        1
 
STEVEN KOGUT,   
                   Defendant‐Appellee. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
FOR APPELLANT:                                Paul Verner, Verner Simon, New 
                                              York, NY. 
 
FOR APPELLEE:                            Steven Kogut, pro se, New York, NY.     
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Netburn, M.J.).
      
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 

        Appellant Jane Doe sued Steven Kogut for violations of state tort law, 
alleging that Kogut had abused her during their romantic relationship.    The 
parties reached a settlement at a conference with a magistrate judge.    After 
reciting the terms of the settlement on the record, the magistrate judge asked both 
parties if they understood and accepted the terms of the settlement and 
understood that acceptance constituted an oral contract; both parties affirmed 
these statements.    Doe later repudiated the settlement, stating that the oral 
contract was not binding and she had been under duress; Kogut moved to enforce 
the agreement.    The magistrate judge granted Kogut’s motion, reasoning that the 
oral agreement was binding and that Doe was not under duress at the time of the 
settlement conference.    We assume the parties’ familiarity with the underlying 
facts, the procedural history of the case, and the issues on appeal.   
  
        “We review a district court’s factual conclusions related to a settlement 
agreement, such as whether an agreement exists or whether a party assented to 
the agreement, under the clearly erroneous standard of review.”    Omega Eng’g, 
Inc. v. Omega, S.A., 432 F.3d 437, 443 (2d Cir. 2005) (citing Ciaramella v. Reader’s 


                                          2
Digest Ass’n, Inc., 131 F.3d 320, 322 (2d Cir. 1997)).    “We review de novo a 
district court’s legal conclusions with respect to its interpretation of the terms of a 
settlement agreement and its interpretation of state law.”    Id. (internal citation 
omitted).     
 
I.      Absence of a Writing   
 
        “A settlement agreement is a contract that is interpreted according to 
general principles of contract law.”1    Powell v. Omnicom, 497 F.3d 124, 128 (2d 
Cir. 2007).    The agreement need not be reduced to writing if it is entered into 
voluntarily on the record in open court.    Id. at 129.    To determine if parties 
intend to be bound by an oral contract, “[t]he court is to consider (1) whether 
there has been an express reservation of the right not to be bound in the absence 
of a writing; (2) whether there has been partial performance of the contract; (3) 
whether all of the terms of the alleged contract have been agreed upon; and (4) 
whether the agreement at issue is the type of contract that is usually committed to 
writing.”    Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir. 1985).   
“No single factor is decisive.”    Ciaramella, 131 F.3d at 323. 
 
        1.     Here, the parties did not expressly reserve their rights not to be 
bound by the oral contract.    At the settlement conference, the magistrate judge 
stated that by acceptance on the record, the parties were agreeing to be bound by 
the oral contract.    Neither party objected to this statement and both affirmed that 
they understood they would be bound by the oral agreement.    Doe argues that 
the parties and the magistrate judge expected a written contract because the 
magistrate judge stated that the agreement should be reduced to writing.   
However, although the parties “agreed that the formal settlement documents 
[would] incorporate the . . . [oral] terms and conditions,” they thus suggested that 
the settlement’s reduction to writing was only a formality.    Powell, 497 F.3d at 
130.    Here, the magistrate judge expressly stated that any later writing would be 

1   Although this is a diversity action, there is no material difference between New 
York’s contract law and federal common law.    Ciaramella, 131 F.3d at 322.     
 
                                            3 
   
 
merely a memorialization of the material terms discussed at the conference and 
neither party objected.    This factor therefore favors enforcement of the contract.     
 
       2.     The second factor‐‐partial performance‐‐is neutral, since Kogut’s 
ability to perform his end of the settlement was thwarted by Doe’s change in 
counsel.    After the settlement conference, Kogut’s attorney ordered a transcript 
of the conference, sent a copy to Paul Campson, Doe’s then‐attorney, and began 
preparing a written version of the settlement.    However, less than a week after 
the conference, Campson advised the district court that Doe had discharged him; 
and he confirmed again a few days later that he was being fired by Doe and was 
unsure if he had the authority to withdraw a state family court petition for a 
restraining order against Kogut.    The magistrate judge ordered the parties to 
appear for a conference, at which time another attorney, Paul Verner, began 
writing to the court as Doe’s new attorney.    Although Doe argues that Kogut 
could have performed because Campson was still her attorney of record until he 
was relieved on November 30, 2016, the record reflects that Campson believed he 
lacked the authority to represent Doe and settle the claims as early as November 
9, 2016.    Therefore, the fact that Kogut did not ultimately draft a written version 
of the settlement or tender $10,000 to Doe does not necessarily show that the 
parties intended not to be bound by the oral terms.    At best for Doe, this factor is 
neutral. 
 
       3.     The district court also properly concluded that there were no open 
material terms.    The agreement, as outlined by the magistrate judge, covered 
monetary compensation, a mutual non‐disparagement clause, and required Doe 
to withdraw the family court petition by November 10, 2016.    When asked by the 
magistrate judge, Doe’s attorney confirmed that no material terms were omitted.   
Doe argues that she was unable to withdraw her family court petition due to 
circumstances beyond her control‐‐the petition had been transferred to the 
Integrated Domestic Violence court‐‐and therefore the parties could not have 
reached an agreement relating to it.    However, Kogut’s attorney stated at the 
settlement conference that he understood that certain criminal law issues were 
beyond Doe’s control, and Kogut entered into the settlement regardless of this 
 
                                            4 
   
 
issue.    Thus, the record reflects that the parties considered whether the 
intervention of the criminal justice system would affect any of the terms of the 
agreement and concluded that Doe would be bound as to actions within her 
control.    The fact that Doe later could not withdraw her petition does not bear on 
whether the parties settled all of the terms, but rather on her ability to perform 
her obligations.    See Powell, 497 F.3d at 130 (“This argument . . . misses the point: 
They are relevant to performance of the settlement rather than assent to its 
terms.”).    Accordingly, this factor favors enforcement.     
 
       4.        Finally, the fourth Winston factor favors enforcement.    “Settlements 
of any claim are generally required to be in writing or, at a minimum, made on 
the record in open court.”    Ciaramella, 131 F.3d at 326 (citing C.P.L.R. § 2104).   
That is precisely what happened here‐‐the parties settled their dispute on the 
record before the magistrate judge.    Doe now argues that the settlement was 
sufficiently complex to require a written contract.    However, the parties’ 
settlement was not particularly complex‐‐Doe released her claims against Kogut 
and agreed to halt, to the extent possible, proceedings in criminal and family 
court in exchange for a monetary payment and a mutual non‐disparagement 
agreement.    Accordingly, this factor favors enforcement. 
 
       In sum, because the parties did not reserve their rights not to be bound by 
the oral settlement, left no material terms open for further negotiation, and 
reached their agreement on the record in open court, three of the four Winston 
factors favor enforcement of the oral settlement agreement.    The remaining factor 
is neutral.    Therefore, the parties intended to be bound by the oral agreement. 
 
II.    Duress 
 
       Doe argues that even if the parties intended to be bound by the oral 
settlement agreement, she entered into it under duress; therefore, it is not 
enforceable.    “Although it is settled that a contract of settlement, if valid in itself, 
is final, . . . a settlement contract or agreement, like any other, may be attacked on 
the grounds that it was procured by fraud, duress or other unlawful means.”   
 
                                              5 
   
 
First Nat’l Bank of Cincinnati v. Pepper, 454 F.2d 626, 632 (2d Cir. 1972) (internal 
citation, quotation marks, and emphasis omitted).    In New York, “[a] contract is 
voidable on the ground of duress when it is established that the party making the 
claim was forced to agree to it by means of a wrongful threat precluding the 
exercise of his free will.”    Id. (quoting Austin Instrument, Inc. v. Loral Corp., 29 
N.Y.2d 124, 130 (1971)).     
 
       Doe contends she was under duress when she agreed to the settlement 
because the magistrate judge told her that Kogut threatened to report her to the 
IRS if she did not settle.    But the magistrate judge did not recall conveying this 
threat from Kogut; rather, she conveyed that Kogut planned to introduce tax 
records at trial to attack Doe’s credibility.    Further, Doe offered no statement 
from Campson, who had been present with Doe at the negotiations, supporting 
this claim.    Verner, who spoke with Campson about the settlement conference, 
also did not mention that Campson witnessed the magistrate judge deliver a 
threat.    Given that the magistrate herself did not recall delivering any threat, the 
magistrate did not err by concluding that Doe was not threatened by Kogut.    See 
Principal Nat’l Life Ins. Co. v. Coassin, 884 F.3d 130, 138 (2d Cir. 2018) (“Where 
there are two permissible views of the evidence, the factfinderʹs choice between 
them cannot be clearly erroneous.” (quoting Anderson v. Bessemer City, 470 U.S. 
564, 574 (1985))). 
 
       Doe asserts duress on two other grounds.    First, Doe maintains that her 
psychological state at the time of the settlement conference was fragile because 
she had undergone a psychiatric examination the day before, during which the 
psychiatrist physically assaulted her, and she suffered from Post‐Traumatic Stress 
Disorder.    She also claimed that she felt “demoralized, exhausted, abandoned, 
and defeated” and was “sequestered” in a separate room without her attorney.   
But mental fragility is insufficient to show duress.    See Blatt v. Manhattan Med. 
Grp., P.C., 131 A.D.2d 48, 51 (1st Dep’t 1987) (“mere depression, serious or 
otherwise,” is insufficient to invalidate an otherwise valid contract).     
 
       Doe also argues that Campson had been unprepared and she had been 
 
                                             6 
   
 
“abandoned” by her attorneys because a prior attorney had withdrawn shortly 
before the settlement conference and Doe had no opportunity to discuss the case 
with Campson prior to the conference.    But because Doe did not offer any 
evidence that her attorney’s lack of preparedness “preclude[ed] the exercise of 
[her] free will,” her argument is insufficient to show duress.    First Nat’l Bank of 
Cincinnati, 454 F.2d at 632 (quoting Austin Instrument, 29 N.Y.2d at 130).   
Therefore, the oral settlement is valid and the magistrate judge did not err by 
enforcing the agreement.     
 
       We have considered all of Doe’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, the judgment of the district court is 
AFFIRMED.     
 
                                       FOR THE COURT:   
                                       CATHERINE O’HAGAN WOLFE, CLERK 
                                         




 
                                          7